In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondents’ motion for protective order and the motion of Marv Ruppert and Linda Huston, members of the city of St. Marys Civil Service Commission, for expedited protective order to quash deposition subpoenas of city of St. Marys Civil Service Commission members,
IT IS ORDERED by the court that said motions for protective orders be, and the same are hereby, denied, effective October 31, 1991.
Holmes, Weight and Resnick, JJ., dissent.